Citation Nr: 0112311	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date earlier than October 
1, 1999 for the award of Dependency and Indemnity 
Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952 and from April 1952 to October 1967.  He died in 
March 1996.  The appellant is the widowed spouse of the 
veteran.   

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

The appellant contends she should be awarded benefits from 
the date of the veteran's death (March 1, 1996).  However, it 
does not appear that the VA was made aware of the veteran's 
death until September 30, 1999.  In written argument prepared 
by the appellant's representative in January 2001, it is 
contended that the appellant is in receipt of Social Security 
Administration (SSA) benefits.  The representative further 
maintains that in view of the provisions of 38 C.F.R. § 3.153 
(2000), this case should be remanded to the RO in order to 
determine when the appellant filed for SSA benefits.

38 C.F.R. § 3.153 (claims filed with Social Security) (2000) 
provides as follows:

An application on a form jointly 
prescribed by the [VA] and the Secretary 
of Health, Education, and Welfare filed 
with the Social Security Administration 
on or after January 1, 1957, will be 
considered a claim for death benefits, 
and to have been received in the 
Department of Veterans Affairs as of the 
date of receipt in the Social Security 
Administration.  The receipt of such an 
application (or copy thereof) by the 
Department of Veterans Affairs will not 
preclude a request for any necessary 
evidence.

The record does not indicate if the appellant field such a 
claim with the SSA.  Since there is an allegation that there 
now exists SSA records that could substantiate the claim, the 
Board concludes that further development is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the SSA a 
copy of any determinations it has made 
regarding either the veteran or the 
appellant and a copy of the record upon 
which any such determination was based.  
Specifically, any application for death 
benefits received by the SSA from the 
appellant should be obtained, and any 
additional documentation required to 
establish the actual date when the 
application was filed with SSA.  If SSA 
records are obtained, these should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.  The appellant is 
requested to assist the RO in obtaining 
these records.

2.  The RO is requested to provide the 
Board with information regarding the 
association between the Trippler Medical 
Center and the VA.  Specifically, in what 
way, if any, is the Tripler Army Medical 
Center associated with the VAMC in 
Honolulu, Hawaii?  In light of the 
information concerning the status of 
Tripler Army Medical Center, the RO 
should further address the contention of 
the appellant that VA had or should have 
had notice of the death of the veteran.  
It appears that the RO should also 
address the implicit argument in this 
contention that the provisions of 
38 C.F.R. § 3.150 (2000) would warrant an 
earlier effective date of award of the 
benefit sought.   

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





